                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


DARLA G. SMITH,                            JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.

WELLS FARGO BANK, N.A.,                    CASE NO: 18-1135-STA-egb
TRUSTEE FOR OPTION MORTGAGE
CORPORATION LOAN TRUST 2006-1,
ET AL.,
      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Dismissing Case with Prejudice entered on October 12, 2018,
this cause is hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 10/12/2018                    THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON

                                    (By)    Deputy Clerk
